ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_04_FR.txt.                                                                                77




 OPINION INDIVIDUELLE DE M. LE JUGE AL-KHASAWNEH

[Traduction]

   La Cour n’a pas compétence — Doutes concernant le raisonnement relatif
aux négociations préalables — La Cour reconnaît qu’il y a eu des protestations
— Aux plans bilatéral et multilatéral — Ne visant pas l’interprétation ou
l’application de la convention sur la discrimination à l’égard des femmes — Dif-
férend aux multiples aspects — Il n’est pas réaliste de s’attendre à ce qu’il soit
fait référence à un traité précis dans des négociations diplomatiques — Beau-
coup dépend du contexte — Le contenu du traité est également pertinent — Le
critère essentiel est la pertinence des dispositions de fond — Les allégations de
viol et de violences sexuelles satisfont à ce critère — La violence est une forme
de discrimination — L’observation faite par le comité de surveillance de la mise
en œuvre de la convention a un poids considérable — La jurisprudence de la
Cour favorise une interprétation large — Critère de la plausibilité — Critère du
lien « raisonnable » ou tangible — La négociation préalable est une condition
préalable — Nécessité de faire preuve de souplesse pour ce qui est de la forme
— Les plaintes de la RDC répondent à la qualification de négociation préalable
— Absence d’arbitrage — D’où il découle que les conditions préalables pres-
crites pour la saisine de la Cour ne sont pas remplies.

   1. Bien qu’ayant jugé comme la Cour que celle-ci « n’a pas compétence
pour connaître de la requête déposée par la République démocratique du
Congo le 28 mai 2002 » (arrêt, par. 128), j’ai toujours de sérieux doutes
quant à certains éléments de son raisonnement ayant conduit à conclure
au défaut de compétence fondée sur l’article 29 de la convention sur l’éli-
mination de toutes les formes de discrimination à l’égard des femmes.
   2. Il apparaît clairement que les conséquences de cette conclusion vont
au-delà de la présente affaire et concernent non seulement les nombreuses
clauses compromissoires qui
     « en viennent rapidement à remplacer les déclarations d’acceptation de
     la juridiction obligatoire de la Cour au titre du paragraphe 2 de l’ar-
     ticle 36 en tant que mode principal d’attribution de compétence à la
     Cour dans les affaires contentieuses » (Jonathan I. Charney, « Compro-
     missory Clauses and the Jurisdiction of the International Court of Jus-
     tice », American Journal of International Law, vol. 81, p. 855 (1987)),
mais aussi la définition même de ce qui constitue un différend.
   3. Eu égard à cette circonstance et au fait que je trouve ladite conclu-
sion déconcertante, j’estime devoir exposer dans cette brève opinion indi-
viduelle mon point de vue sur la question.
   4. Au paragraphe 91 de l’arrêt, la Cour prend note de ce que :

     « la RDC a formulé de nombreuses protestations contre les agisse-

                                                                               75

               ACTIVITÉS ARMÉES (OP. IND. AL-KHASAWNEH)                    78

    ments du Rwanda prétendument contraires au droit international
    relatif aux droits de l’homme, tant au plan bilatéral, à travers des
    contacts directs avec le Rwanda, qu’au plan multilatéral dans le
    cadre d’organes internationaux ».
Cependant, elle conclut ensuite que :
       « Quelle que puisse être la qualification juridique de telles protes-
    tations au regard de l’exigence de l’existence d’un différend entre
    la RDC et le Rwanda aux fins de l’article 29 de la convention, cet
    article requiert également qu’un tel différend fasse l’objet de négo-
    ciations. Les éléments de preuve présentés à la Cour n’ont pas per-
    mis d’établir à sa satisfaction que la RDC ait en fait cherché à enta-
    mer des négociations relatives à l’interprétation ou l’application de
    la convention. » (Arrêt, par. 91.)
  5. Au paragraphe 79 de son ordonnance en indication de mesures
conservatoires du 10 juillet 2002, la Cour avait déjà eu l’occasion de rai-
sonner comme suit :
       « Considérant qu’à ce stade de la procédure le Congo n’apporte
    pas la preuve que ses tentatives en vue d’entamer des négociations
    ou d’engager une procédure d’arbitrage avec le Rwanda ... visaient
    l’application de l’article 29 de la convention sur la discrimination à
    l’égard des femmes ; considérant que le Congo n’a pas précisé davan-
    tage quels seraient les droits protégés par cette convention qui
    auraient été méconnus par le Rwanda et qui devraient faire l’objet
    de mesures conservatoires ; que dès lors les conditions préalables à la
    saisine de la Cour fixées par l’article 29 de la convention ne semblent
    pas remplies prima facie. » (Activités armées sur le territoire du
    Congo (nouvelle requête : 2002) (République démocratique du Congo
    c. Rwanda), mesures conservatoires, ordonnance du 10 juillet 2002,
    p. 247, par. 79.)
   6. Autrement dit, la Cour a reconnu que la RDC avait tenté d’entamer
des négociations ou d’engager une procédure d’arbitrage mais n’a pas
considéré comme établi à sa satisfaction qu’il s’agissait de négociations
« relatives à l’interprétation ou l’application de la convention » (arrêt,
par. 91).
   7. Le monde entier sait que le différend entre les deux Etats voisins ne
se limitait pas à l’application ou à l’interprétation de la convention sur la
discrimination à l’égard des femmes mais embrassait un vaste domaine
aux multiples aspects, où, néanmoins, les allégations de graves atteintes
aux droits de l’homme étaient partout présentes. Dans une telle situation,
les négociations diplomatiques, notamment lorsqu’il s’agit de « diploma-
tie par conférences » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
Libéria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil
1962, p. 346), doivent-elles obligatoirement détailler les plaintes traité par
traité ? J’estime qu’une telle exigence serait peu réaliste, comme en
conviendra quiconque ayant une connaissance raisonnable des négocia-

                                                                           76

               ACTIVITÉS ARMÉES (OP. IND. AL-KHASAWNEH)                    79

tions diplomatiques. Beaucoup dépend du contexte. Les plaintes sou-
mises au Conseil de sécurité ne sont généralement pas comparti-
mentées traité par traité ou disposition par disposition. Beaucoup dépend
en outre du contenu des conventions en cause. Dans un traité de
délimitation maritime, par exemple, la matière même incitera, ou même
obligera, par sa technicité, à se référer de façon très précise à des disposi-
tions particulières. Il n’en sera sans doute pas de même dans le cas
d’allégation de violations des droits de l’homme, où il pourra suffire de
citer les atteintes aux droits de l’homme en termes généraux.
   Le point crucial à prendre en considération est que, sur le fond, la per-
tinence de la convention sur la discrimination à l’égard des femmes paraît
évidente, eu égard aux multiples faits de viol et de violence sexuelle qui
auraient été commis à l’encontre de milliers de femmes et de jeunes filles
congolaises, sous les formes les plus horribles qu’on puisse imaginer. Le
comité pour l’élimination de la discrimination à l’égard des femmes avait
déclaré à ce propos :
       « Observations générales
       6. L’article premier de la convention définit la discrimination à
    l’égard des femmes. Cette définition inclut la violence fondée sur le
    sexe, c’est-à-dire la violence exercée contre une femme parce qu’elle
    est une femme ou qui touche spécialement la femme. Elle englobe les
    actes qui infligent des tourments ou des souffrances d’ordre phy-
    sique, mental ou sexuel, la menace de tels actes, la contrainte ou
    autres privations de liberté. La violence fondée sur le sexe peut violer
    des dispositions particulières de la convention, même si ces disposi-
    tions ne mentionnent pas expressément la violence. » (Recommanda-
    tions générales, no 19, onzième session, 1992.)
   Le comité poursuivait en déclarant que la violence fondée sur le sexe,
qui compromet ou rend nulle la jouissance des droits individuels et des
libertés fondamentales, constitue une discrimination au sens de l’article
premier de la convention, et citait plus particulièrement dans ce contexte
« le droit à l’égalité de protection qu’assurent les normes humanitaires en
temps de conflit armé national ou international » (ibid.).
   8. Certes, le langage sans équivoque dans lequel s’est ainsi exprimé
l’organe des droits de l’homme chargé du suivi de la mise en œuvre de la
convention ne suffit pas en soi à trancher la question et ne dispense pas
les juges du devoir d’interpréter les dispositions de cet instrument pour en
apprécier la pertinence au fond s’agissant de plaintes faisant état de vio-
lations des droits de la personne commises à l’encontre des femmes.
Néanmoins, le poids de cette observation du comité est considérable.
   9. Plus important est le fait que la jurisprudence de la Cour elle-même
concernant l’interprétation des clauses compromissoires est très dévelop-
pée et favorise une interprétation large de ces dispositions. On peut affir-
mer sans risque que lorsque le demandeur montre par des arguments
« plausibles » ou « raisonnables » que des dispositions de fond du traité
contenant la clause compromissoire ont été violées, la Cour ne lui impose

                                                                           77

               ACTIVITÉS ARMÉES (OP. IND. AL-KHASAWNEH)                    80

pas de surcroît la charge d’établir que le différend a trait à l’application
ou à l’interprétation du traité. Ce critère de plausibilité a été décrit dans
l’affaire Ambatielos de 1953 en ces termes :
       « [S]’il apparaît que [la partie] avance une interprétation défen-
    dable du traité, c’est-à-dire une interprétation qui puisse se soutenir,
    qu’elle l’emporte finalement ou pas, il existe des motifs raisonnables
    pour conclure que sa réclamation est fondée sur le traité. » (Amba-
    tielos (Grèce c. Royaume-Uni), fond, arrêt, C.I.J. Recueil 1953,
    p. 18.)
   10. D’ailleurs, l’avis est souvent émis que la jurisprudence de la Cour
révèle une disposition constante, de sa part, à accepter de se prononcer
sur une matière ayant simplement un lien raisonnable ou tangible avec le
traité contenant la clause compromissoire. Il me suffira, pour les besoins
de cette brève opinion, de citer l’affaire récente des Plates-formes pétro-
lières, dans laquelle la Cour s’est prononcée sur l’ensemble du droit rela-
tif à l’emploi de la force découlant de la Charte des Nations Unies et du
droit international coutumier dans le contexte de l’interprétation ou de
l’application de la clause compromissoire (Plates-formes pétrolières
(République islamique d’Iran c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2003 ; art. X, par. 1, du traité de 1955 et exception à cette disposi-
tion, art. XX, par. 1 d) 1).
   11. Dans la présente affaire, l’objet du différend, à savoir les alléga-
tions de violences généralisées à l’encontre des femmes, a un rapport
direct avec les dispositions de fond du traité.
   12. J’ai indiqué plus haut (par. 7) qu’en matière de négociations diplo-
matiques exiger que celles-ci visent un traité particulier ou des disposi-
tions particulières d’un traité n’est pas réaliste, et je dirais même, en me
référant à la jurisprudence de la Cour, que cela n’est pas nécessaire, à
condition bien entendu qu’il existe un lien entre les dispositions de fond
du traité en cause et le différend. On se souviendra que dans l’affaire
Nicaragua les Etats-Unis avaient argué d’une telle exigence à propos de
la condition des négociations préalables, en déclarant :
       « Puisque ... le Nicaragua n’a jamais seulement soulevé, dans ses
    entretiens avec les Etats-Unis, la question de l’application du traité
    aux allégations de fait ou de droit contenues dans sa requête, ni de
    l’interprétation dudit traité et à cet égard, il n’a pas satisfait aux
    conditions stipulées dans le traité même pour faire jouer la clause
    compromissoire. » (Activités militaires et paramilitaires au Nicara-
    gua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), com-
    pétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 427-428.)
La Cour a écarté cette objection, en déclarant :
       « De l’avis de la Cour, parce qu’un Etat ne s’est pas expressément
    référé, dans des négociations avec un autre Etat, à un traité particu-
    lier qui aurait été violé par la conduite de celui-ci, il n’en découle pas
    nécessairement que le premier ne serait pas admis à invoquer la

                                                                           78

               ACTIVITÉS ARMÉES (OP. IND. AL-KHASAWNEH)                   81

    clause compromissoire dudit traité. Les Etats-Unis savaient avant
    l’introduction de la présente instance que le Nicaragua affirmait que
    leur comportement constituait une violation de leurs obligations
    internationales ; ils savent maintenant qu’il leur est reproché d’avoir
    violé des articles précis du traité de 1956. » (C.I.J. Recueil 1984,
    p. 427-428.)
   13. En conclusion, si, pour déterminer les limites du consentement à se
soumettre à la juridiction de la Cour, il est nécessaire de s’assurer que la
condition préalable des négociations préalables est satisfaite, la manière
dont ces négociations se déroulent est, en dernière analyse, une question
de forme et il n’existe pas d’exigence générale selon laquelle l’objet des
négociations devrait être détaillé point par point. Il n’est pas non plus
nécessaire qu’elles fassent expressément référence à un traité particulier.
L’élément décisif semble être la pertinence des dispositions de fond du
traité en cause au regard de l’objet du différend. Le fait que la RDC ait
tenté d’engager des négociations au plan bilatéral ou multilatéral avec le
Rwanda au sujet des violations des droits de l’homme à l’encontre des
femmes qu’elle alléguait devrait suffire à satisfaire à la condition des
négociations diplomatiques préalables énoncée à l’article 29 de la conven-
tion sur l’élimination de toutes les formes de discrimination à l’égard des
femmes. La plainte dont la RDC a saisi le 24 février 1999 la Commission
africaine des droits de l’homme et des peuples ainsi que les plaintes fai-
sant état d’atteintes aux droits de l’homme qu’elle a adressées au Conseil
de sécurité satisfont, aux fins de l’article 29, à l’exigence d’une tentative
de négociations préalables.
   14. Etant parvenu à cette conclusion, je rappellerai néanmoins qu’outre
la condition de négociations préalables, l’article 29 de la convention sur
la discrimination à l’égard des femmes pose d’autres conditions préa-
lables, à savoir l’engagement d’une procédure d’arbitrage et le délai de
six mois devant s’écouler avant que la Cour ne soit saisie. En ce qui
concerne l’arbitrage, et nonobstant le langage ambigu du paragraphe 79
de l’ordonnance de 2002, où il était question des « tentatives [de la RDC]
en vue d’entamer des négociations ou d’engager une procédure d’arbi-
trage avec le Rwanda », je n’ai trouvé aucun élément me permettant de
conclure « que la RDC aurait proposé au Rwanda l’organisation d’une
procédure d’arbitrage et que ce dernier Etat n’aurait pas donné suite à
cette proposition » (arrêt, par. 92). C’est sur ce fondement que je me suis
associé à la décision par laquelle la Cour s’est déclarée incompétente.

                                         (Signé) Awn AL-KHASAWNEH.




                                                                          79

